Citation Nr: 0617434	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for a dental condition 
involving teeth 9-11.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1971 
to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2006, a video conference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law, which was subsequently codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  See 
also 38 C.F.R. § .156 (2005).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

Title 38 of the United States Code, Annotated, Section 
5103A(b) (West 2002) provides:  
ASSISTANCE IN OBTAINING RECORDS.--(1) As part of the assistance 
provided under subsection (a), the Secretary [of VA] shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.   
(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Such a notification shall-
(A) identify the records the Secretary is 
unable to obtain;
(B) Briefly explain the efforts that the 
Secretary made to obtain those records; 
and
(C) Describe any further action to be 
taken by the Secretary with respect to 
the claim.

In this case, in October 2001, pursuant to the request of the 
RO, the veteran submitted three releases for his dental 
claim.  There is no record that the RO ever forwarded these 
releases to the listed care-givers.  In a VA Form 21-6789, 
dated in April 2004, a decision review officer noted the 
three sources of dental care and requested that the veteran 
be asked to submit new releases.  The veteran was sent a 
letter in October 2004, which requested releases generally, 
without alerting him that he needed to re-submit new releases 
for the three dental care providers.  Because the RO failed 
to explain that it had not used the previous releases, the 
veteran did not re-submit new releases.  Pursuant to 
38 U.S.C.A. § 5103A(b)(2)(B), the RO must explain that new 
releases are needed for the three dental care providers, 
listing them by name, and explaining that the old releases 
may be too old to be accepted.  

The RO did forward one release to a health care provider, a 
university health care system.  They responded that they had 
no record of the veteran.  The claims folder contains a 
letter notifying the veteran that the records were being 
requested.  There is no record that the RO notified the 
veteran that these records were not obtained.  See 
38 U.S.C.A. § 5103A(b)(2)(A) (West 2002).  In accordance with 
the new law, the RO must notify the veteran that it was not 
able to obtain these records, briefly explain the efforts 
that VA made to obtain the records; and describe any further 
action to be taken by VA with respect to the claim.  

The veteran underwent a psychiatric examination in November 
2004.  However, due to his agitation, he was not able to 
finish the interview.  As a result, the examiner was not able 
to provide a diagnosis or to express an opinion as to the 
etiology of any depression the veteran might have.  Further, 
service connection has since been granted for the veteran's 
migraine headaches, so an opinion is needed as to any role 
the service-connected headaches might play in any psychiatric 
disability.  The veteran should be afforded another 
opportunity for a neuropsychiatric examination that includes 
an opinion addressing the diagnostic and etiological 
questions at hand.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

The veteran contends that exposure to the noise of aircraft 
he was guarding while on active duty resulted in a hearing 
loss disability.  Audiological and ENT examinations that 
include an opinion addressing the claimed causal relationship 
between current hearing loss and in-service exposure to 
excessive noise are warranted.  Id.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, proper notice should be provided the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which informs him that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should ask the veteran 
to complete new releases for the three 
dental care providers, for which he 
submitted release in October 2001.  See 
VA Form 21-6789, date in April 2004.  
The dental care providers should be 
listed by name.  It should be explained 
to the veteran that the releases he 
submitted in October 2001 may be too 
old to be honored by the dental care 
providers.  Upon receipt of the updated 
releases, the AMC/RO should forward 
them to the dental care providers with 
a request for a complete copy of the 
veteran's records.  If any care 
provider does not respond, the veteran 
should be notified in accordance with 
38 U.S.C.A. § 5103A(b)(2).  

3.  The veteran should be notified that 
that the university health care system 
records, which were requested in 
October 2001, were not received.  He 
should be afforded an opportunity to 
obtain and submit those records 
himself.  Notice must comply with the 
requirements of 38 U.S.C.A. 
§ 5103A(b)(2).  

4.  The veteran should be scheduled for 
a VA neuropsychiatric examination.  The 
claims folder should be made available 
to the examiner.  Following a review of 
the relevant medical and psychiatric 
evidence in the claims file, the 
neurological and psychiatric 
examinations, and any tests that are 
deemed necessary, the examiner(s) 
should respond to the following 
questions:

a.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
psychiatric disorder that is currently 
present began during service or is 
causally linked to any incident of or 
finding recorded during service, to 
include the complaints of depression and 
other symptoms noted in the service 
medical records?  

b.  If the veteran has an acquired 
psychiatric disability, is it at least as 
likely as not (a 50 percent or greater 
probability) that it was caused or 
aggravated beyond its natural progression 
by his service-connected migraine 
headaches?  

The clinician is advised that an 
opinion of "more likely" or "as likely" 
would support the veteran's claim of a 
causal relationship or aggravation, 
whereas "less likely" would weigh 
against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any question 
without resort to speculation, he or she 
should so indicate.

5.  The veteran should be afforded VA 
audiometric and ENT examinations.  The 
claims folder should be made available 
to the examiners.  Following a review 
of the relevant medical evidence in the 
claims file, the audiological 
evaluation, the ear examination, and 
any tests that are deemed necessary, 
the ENT examiner should respond to the 
following questions:

a.  Is it at least as likely as not (a 50 
percent or greater probability) that any 
hearing loss that may be present began 
during service or is causally linked to 
any incident of active duty, to include 
acoustic trauma associated with aircraft 
noise?  

The ENT clinician is advised that an 
opinion of "more likely" or "as likely" 
would support the veteran's claim of a 
causal relationship, whereas "less 
likely" would weigh against the claim.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the clinician cannot answer any question 
without resort to speculation, he or she 
should so indicate.

6.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

7.  The AMC/RO should then readjudicate 
the veteran's claims in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


